Lewis, Chief Justice:
This action originally involved the cross actions of the appellant-wife and respondent-husband against each other for divorce and custody of their four-year-old daughter. The lower court denied the demands of both for divorce and granted custody of the child to respondent. No award was made for counsel fees to appellant ■ other than the sum of $125.00 for the hearing on an application for temporary relief. This appeal involves only a review of the award of custody and the entitlement of appellant to an additional award for counsel fees.
A detailed narrative of the facts would serve no useful purpose. The showing of emotional instability of appellant, together with the active concern and attention of the highly responsible paternal grandmother, with whom the child will reside, amply sustains the conclusion of the trial judge that the best interests of the child are served by granting custody to respondent. The specific retention of the court of jurisdiction of the custody of the child assures that the present disposition of the custody issue will be periodically reviewed in order to make such further orders as may be necessary for the child’s best interests.
*118While we affirm the custody award, the failure to grant additional fees for appellant’s attorney was error and the cause is remanded to the lower court for the purpose of awarding a reasonable counsel’s fee.
Affirmed and remanded for the assessment of attorney’s fees.
Littlejohn, Ness, Rhodes and Gregory, JJ., concur.